317 S.W.3d 690 (2010)
Larry J. BARBER, Appellant,
v.
Robert L. HALL, M.D., et al., Respondents.
No. WD 70866.
Missouri Court of Appeals, Western District.
August 24, 2010.
John H. Norton, for Appellant.
Reid F. Holbrook, for Respondents.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH! M. ELLIS, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Larry Barber appeals from a judgment entered in the Circuit Court of Clay County in favor of Dr. Robert Hall, Dr. Jonathan Blake, and Orthopedic Surgeons, Inc. in an action for medical malpractice filed by Barber. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served bv a formal written opinion; however, the parties have been provided with a memorandum explaining the reasons for our decision.
Judgment affirmed. Rule 84.16(b).